DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending wherein claims 1-6 are currently under examination and claims 7-13 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected manufacturing method of a magnesium alloy sheet. Applicant’s election of claims 1-6 was made in the Response filed on March 4, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2016-0075143). 
In regard to claim 1, Park et al. (KR ‘143) discloses magnesium alloy plates (sheets) having compositions relative to that of the instant invention as set forth below (abstract, [0012-0014], [0027] and [0037]). 

Element
Instant Claim 
(weight percent)
Park et al. (KR ‘143)
(weight percent)
Overlap
Al
1 – 10.5 
1 – 7 
1 – 7 
Zn
0.1 – 2 
0 – 1 
0.1 – 1 
Ca
0.1 – 2 
0.05 – 2 
0.1 – 2 
Y
0.03 – 1 
0.05 – 1 
0.05 – 1 
Be
0.002 – 0.02 
0.0005 – 0.002 
0.002
Mg
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, zinc, calcium, yttrium and beryllium overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, zinc, calcium, yttrium and beryllium from the amounts disclosed by Park et al. (KR ‘143) because Park et al. (KR ‘143) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed “sheet” relative to the “plate” disclosed by Park et al. (KR ‘143), the Examiner notes that in some instances “sheet” and “plate” overlap in scope. However, in instances where these terms do not overlap, the Examiner notes that the difference between “plate” and “sheet” would be a thickness. However, merely changing the thickness of a prior art product would not patently distinguish it from the prior art product. MPEP 2144.04 (IV)(A). . 
	In regard to claim 2, Park et al. (KR ‘143) discloses magnesium base alloy compositions such as one having 5 weight percent aluminum, 1 weight percent zinc, 1.5 weight percent calcium, 0.75 weight percent yttrium, and 0.002 weight percent beryllium with the balance being magnesium (abstract, [0012-0014], [0027] and [0037]). As such, 2 x 0.75 weight percent yttrium = 1.5 which would be equal to the amount of disclosed by calcium and would therefore meet the claimed rational expression 1. 
	In regard to claim 3, Park et al. (KR ‘143) discloses magnesium base alloy compositions such as one having 5 weight percent aluminum, 1 weight percent zinc, 1.5 weight percent calcium, 0.75 weight 
	In regard to claim 4, Park et al. (KR ‘143) discloses 0.05 to 0.30 weight percent manganese, which is within the claimed range of greater than 0 to 0.5 weight percent (abstract and [0025].

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 5, the closest prior art to Park et al. (KR ‘143) discloses an upper limit of 0.002 weight percent beryllium being present in the magnesium base alloys. However, the lower limit of beryllium in claim 5 is 0.004 weight percent which is double the amount of the upper limit of Park et al. (KR ‘’143). Therefore, claim 5 (and claim 6 since it depends from claim 5) distinguish from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796